










THE MARCUS CORPORATION
RETIREMENT INCOME PLAN









(Effective June 1, 1990)

(Includes Amendments 1, 2 and 3)

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I. DEFINITIONS   1          Section 1.01. Definitions   1
         Section 1.02. Construction   3
ARTICLE II. PURPOSE AND EFFECTIVE DATE   5          Section 2.01. Purpose of
Income Plan   5          Section 2.02. Effective Date   5
ARTICLE III. PARTICIPATION AND YEARS OF SERVICE   6          Section 3.01.
Participation   6          Section 3.02. Years of Service   6
ARTICLE IV. ELIGIBILITY FOR BENEFITS   8          Section 4.01. Participant’s
Eligibility for Benefits   8          Section 4.02. Definition of Total and
Permanent Disability   8          Section 4.03. Vesting of Accrued Benefit   9
         Section 4.04. Surviving Spouse Pre-Retirement Death Benefit 10
ARTICLE V. INCOME PLAN BENEFIT AMOUNT AND PAYMENT 11          Section 5.01.
Calculation of Accrued Benefit 11          Section 5.02. Payment to Participants
11          Section 5.03. Optional Methods of Payment 12          Section 5.04.
Pre-Retirement Death Benefit 13
ARTICLE VI. FUNDING OF BENEFITS 14          Section 6.01. Source of Benefit
Payment 14
ARTICLE VII. OTHER PROVISIONS 15          Section 7.01. Administration of the
Income Plan 15          Section 7.02. Non-Alienation of Payments 15
         Section 7.03. Incompetency 15          Section 7.04. Limitation of
Rights Against the Employers 15          Section 7.05. Liability 16
         Section 7.06. Amendment or Termination of the Income Plan 16



i

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

        Section 1.01. Definitions. The following words and phrases when used
herein shall have the following meanings, except as otherwise required by the
context:

            (a)     “Accrued Benefit” means the monthly benefit amount
calculated pursuant to Section 5.1 hereof and payable in the form of a life-only
annuity commencing the month next following the later of the Participant’s
sixty-fifth (65th) birthday or Termination Date.

            (b)     “Actuarial Equivalent” means a benefit of equivalent value
calculated using an interest rate of eight percent (8%) per annum compounded
annually and a mortality rate based upon the 1984 UP Mortality Table for
purposes of converting from one periodic form of payment to another, including,
without limitation, different commencement dates for payment, and for purposes
of converting from a periodic form of payment to a lump sum form of payment
under Sections 503(b)(ii) and 5.3(d) hereof.

            (c)     “Administrator” means the Marcus Plan Administration and
Investment Committee appointed to administer, among other things, The Marcus
Corporation Pension Plus Plan and this Income Plan.

            (d)     “Average Monthly Earnings” means a Participant’s total
compensation from the Employers for the five (5) calendar years during which the
Participant’s compensation was highest within the last ten (10) consecutive
calendar years preceding his Termination Date, divided by sixty (60). For
purposes of making this calculation, compensation shall include amounts paid by
the Employers to a Participant in the form of salary, bonuses and commissions,
before payroll deductions and any reductions in compensation for amounts
deferred through The Marcus Corporation Pension Plus Plan, The Marcus
Corporation Deferred Compensation Plan and any Code Section 125 arrangement, but
shall exclude imputed income and any other additional remuneration and/or
expense reimbursement which the Administrator, in its sole discretion,
determines not to be compensation hereunder.

            (e)      “Board” means the Board of Directors of the Company.

            (f)     “Code” means the Internal Revenue Code of 1986, as
interpreted and applied by regulations and rulings issued pursuant thereto, all
as amended and in effect from time to time.

            (g)     “Company” means The Marcus Corporation.

            (h)     “Date of Hire” means the date on which an Executive becomes
employed with any Employer.

            (i)     “Employer” means the Company and each of its subsidiary and
affiliated corporations or entities which are participating employers under The
Marcus Corporation Pension Plus Plan.

--------------------------------------------------------------------------------

            (j)     “Executive” means any person who is employed by an Employer
in an officer, executive or other high managerial capacity, as determined by the
Administrator, in its sole discretion.

            (k)     “Income Plan” means The Marcus Corporation Retirement Income
Plan set forth herein, as amended and in effect from time to time.

            (l)     “Other Benefits” means any of the following which may be
applied to reduce the Accrued Benefit amount payable hereunder to a Participant
as calculated pursuant to Section 5.1 hereof:

          (i)     that portion, if any, of the monthly benefits payable to him
under any current or prior qualified defined benefit pension plan of any
Employer which is attributable to employer contributions and is based upon a
period of service that is recognized both under such pension plan and this
Income Plan for benefit accrual purposes; provided, however, that, if the time
and/or form of benefit payments under such pension plan (including without
limitation, payments pursuant to an annuity purchased as a consequence of such
pension plan’s termination and payments of the aforesaid portion included in any
distribution from any qualified retirement plan of any Employer to which such
portion was transferred) are different from the time and/or form of benefits to
be paid under this Income Plan, the reduction amount to be treated as “Other
Benefits” shall be the Actuarial Equivalent of the aforesaid portion which
appropriately reflects such difference;


          (ii)     an Actuarial Equivalent amount that appropriately reflects
the value of any amount not covered by clause (i) above which is distributed to
such Participant under any qualified profit sharing, money purchase pension,
stock bonus or other individual account plan of any Employer (excluding The
Marcus Corporation Deferred Compensation Plan) and is attributable to employer
contributions (other than Code Section 401(k) deferrals elected by such
Participant) and based upon a period of service recognized for any purpose under
both that plan and this Income Plan; and


          (iii)     in the case of disability retirement under this Income Plan,
the amount of the monthly benefits payable to the Participant under any
long-term disability welfare benefit program of any Employer which is
attributable to employer contributions; provided, however, that, if the time
and/or form of benefits payments under such program are different from the time
and/or form of benefits to be paid under this Income Plan, the reduction amount
to be treated as “Other Benefits” shall be the Actuarial Equivalent of the
aforesaid amount payable under such program which appropriately reflects such
difference; provided further, however, that the reduction amount specified by
this clause (iii) shall only apply during the period that the Participant is
receiving benefit payments under both such program and this Income Plan.


2

--------------------------------------------------------------------------------

            (m)     “Participant” means an Executive who has satisfied the
requirements of Section 3.1 hereof.

            (n)      “Period of Severance” means the period of time between a
Participant’s Termination Date and the date he is subsequently rehired by any
Employer.

            (o)     “Social Security Benefit” means (i) in all cases except
disability retirements covered by clause (ii) below, the estimated monthly
primary old age insurance benefit payable to the Participant as of the later of
his sixty-fifth (65th) birthday or Termination Date under the provisions of the
federal Social Security Act in effect on his Termination Date, or (ii) in the
case of a disability retirement due to a disability qualifying for disability
benefits under said Act, the estimated monthly primary disability insurance
benefit payable to the Participant under the provisions of said Act in effect on
his Termination Date, regardless in either case of whether he applies for such
benefit or whether he is or becomes ineligible therefor for any reason. If his
employment terminates prior to attainment of age sixty-five (65) other than for
a disability retirement covered by clause (ii) immediately above, his Social
Security Benefit shall be estimated on the assumption his rate of compensation
(as defined in Section 1.4 hereof) for the calendar year immediately prior to
his Termination Date will continue until age sixty-five (65). Once determined, a
Participant’s Social Security Benefit shall not be subject to adjustment except
for arithmetical errors in the computation thereof and shall, for all purposes
of the Income Plan, be assumed to remain as finally computed regardless of any
subsequent fact, event or occurrence which would cause a change or an adjustment
in the annual amount thereof actually payable to the Participant.

            (p)     “Spouse” means the person who is legally married to the
Participant (i) on the date he first receives a retirement benefit hereunder or,
(ii) where his death occurs prior to the commencement of such benefit payments,
throughout the entire one (1) year period ending on the date of such death.

            (q)     “Termination Date” means the date on which a Participant’s
employment with the Employers ends because he quits, retires, is terminated or
dies.

            (r)     “Trust” means the trust established pursuant to the trust
agreement dated September 30, 1992, by and between the Company and Bank One
Wisconsin Trust Company, NA.

            (s)     “Year of Service” means twelve (12) full months of
employment with the Employers which is credited pursuant to Section 3.2 hereof
for purposes of participation eligibility, vesting and benefit accrual under the
Income Plan.

        Section 1.02. Construction. Wherever any words are used herein in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply, and wherever any words herein are used in
the singular or the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply. The words “hereof”, “herein”, “hereunder”and other similar compounds of
the word “here” shall mean and refer to the entire Income Plan and not to any
particular Article or Section. Titles of Articles and Sections hereof are for
general information only, and the Income Plan is not to be construed by
reference thereto.

3

--------------------------------------------------------------------------------

            (a)     The Income Plan shall be construed and its validity
determined according to applicable federal laws and, to the extent not preempted
by such federal laws, the laws of the State of Wisconsin. In case any provision
of this Income Plan shall be held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts of the Income
Plan, but the Income Plan shall be construed and enforced as if said illegal and
invalid provisions had never been inserted herein.
















4

--------------------------------------------------------------------------------

ARTICLE II. PURPOSE AND EFFECTIVE DATE

        Section 2.01. Purpose of Income Plan. The purpose of the Income Plan is
to provide for the special retirement income needs of certain Executives of the
Employers which are not deemed to be satisfied by the applicable current and
prior qualified retirement plans of the Employers.

        Section 2.02. Effective Date. The Income Plan is adopted effective June
1, 1990, and applies to any eligible Executive who terminates his employment
with the Employers on or after January 1, 1990.













5

--------------------------------------------------------------------------------

ARTICLE III. PARTICIPATION AND YEARS OF SERVICE

        Section 3.01. Participation. (a) Except as provided in subsection (b) of
this Section 3.1, any Executive shall become a Participant in the Income Plan on
his participation date (if he is then employed by the Employers), which date
shall be the later of June 1, 1990 or the January 1 next following the
Executive’s satisfaction of all the following requirements:

          (i)     attainment of age twenty-one (21);


          (ii)     completion of one (1) Year of Service; and


          (iii)     employment with the Employers resulting in earnings which
are reportable on the Executive’s W-2 form for the calendar year immediately
preceding any potential participation date after his satisfying both
requirements (i) and (ii) above and which equal or exceed the greater of eighty
thousand dollars ($80,000) or the amount of compensation applicable to such year
under Code Section 414(q)(1)(B); provided, however, that such reportable
earnings shall include any amounts excludable therefrom pursuant to compensation
reductions for deferrals specified in Section 1.01(d) hereof.


            (b)     Any Executive who terminated his employment with the
Employers prior to June 1, 1990 but on or after January 1, 1990, and who
satisfied the eligibility requirements of subsection (a) of this Section 3.1 on
his Termination Date shall become a Participant in the Income Plan on June 1,
1990.

            (c)     A Participant who has once satisfied all the eligibility
requirements of subsection (a) of this Section 3.1 will remain eligible to
participate in the Income Plan despite whether he continues to satisfy
requirement (iii) of said subsection (a) subsequent to his participation date.

        Section 3.02. Years of Service.

            (a)     A Participant shall earn Years of Service in an amount equal
to the number determined as follows:

          (i)     the total number of months during the period beginning on the
Participant’s Date of Hire and ending on his Termination Date,


minus

          (ii)     the total number of months of the Participant’s unpaid leaves
of absence, if any, during the period beginning on his Date of Hire and ending
on his Termination Date,


6

--------------------------------------------------------------------------------

divided by

          (iii)     twelve (12).


            (b)     A Participant who incurs a Period of Severance from
employment with the Employers shall have his Years of Service before the Period
of Severance reinstated and aggregated with his Years of Service after the
Period of Severance for purposes of determining such Participant’s Years of
Service under subsection (a) of this Section 3.2.

            (c)     After calculating a Participant’s Years of Service under
subsections (a) and (b) of this Section 3.2, any remaining period of less than
twelve (12) months shall be disregarded.

            (d)     For purposes of subsection (a)(ii) of this Section 3.2, an
unpaid leave of absence shall not include any period of time during which a
Participant is absent from his employment:

          (i)     in order that he may fulfill his obligation as a member of the
National Guard or a Reserve Unit of the Armed Forces of the United States of
America; or


          (ii)     in order that he may enter the Armed Forces of the United
States or any of its allies during a national emergency or any war in which the
United States is engaged or pursuant to any law requiring compulsory military
service;


provided, that this subsection (d) shall apply only if the Participant enters
the Armed Forces directly from employment with an Employer, does not reenlist
after the date of first entering, and becomes reemployed after discharge or
release from such Armed Forces within the applicable time limit and under the
other conditions prescribed by federal statute for his exercising veterans’
reemployment rights which may be guaranteed by such statute.





7

--------------------------------------------------------------------------------

ARTICLE IV. ELIGIBILITY FOR BENEFITS

        Section 4.01. Participant’s Eligibility for Benefits. Subject to Section
4.3(b) hereof, a Participant shall be entitled to all or a portion of his
Accrued Benefit upon the first to occur of the following:

            (a)     termination of employment with the Employers on or after his
attainment of age sixty-five (65) (normal retirement);

            (b)     termination of employment with the Employers due to a total
and permanent disability (as defined in Section 4.2 hereof) occurring prior to
age sixty-five (65) and on or after his completion of five (5) Years of Service
(disability retirement);

            (c)     termination of employment with the Employers prior to age
sixty-five (65) and on or after both his attainment of age sixty (60) and
completion of five (5) Years of Service (early retirement); or

            (d)     termination of employment with the Employers prior to age
sixty (60) and on or after his completion of five (5) Years of Service (deferred
vested retirement).

        Section 4.02. Definition of Total and Permanent Disability.

            (a)     “Total and Permanent Disability” means a physical and/or
mental disability which:

          (i)     results from bodily or mental injury or disease, whether
occupational or nonoccupational, while employed by the Employers;


          (ii)     has existed for a continuous period of seven (7) consecutive
months;


          (iii)     either (A) qualifies for disability benefits under the
federal Social Security Act or (B) is determined by the Administrator, on the
basis of medical evidence satisfactory to the Administrator, to wholly and
permanently prevent the Participant from engaging in any occupation or
employment for remuneration or profit;


          (iv)     was not contracted, suffered or incurred while the
Participant was engaged in, or did not result from his having engaged in, a
criminal act involving moral turpitude; and


          (v)     did not result from addiction to alcohol or narcotics,
self-inflicted injury or act of war.


            (b)     In determining under condition (iii) of subsection (a) of
this Section 4.2 whether a Participant is wholly or permanently prevented from
engaging in any occupation or employment for remuneration or profit, there shall
be excepted from consideration:

8

--------------------------------------------------------------------------------

          (i)     work performed pursuant to a medically recommended plan for
rehabilitation; and


          (ii)     work from which the annual earnings amount to no more than
twenty-five percent (25%) of his compensation (as defined in Section 1.4 hereof)
for the calendar year immediately preceding the date that he incurred the
disability which is found to be a Total and Permanent Disability under this
subsection (a) of this Section 4.2.


            (c)     Any Participant receiving disability retirement benefits
hereunder may be required to submit to medical examination at any time during
retirement prior to age sixty-five (65), but not more often than semi-annually,
to determine whether he is eligible for continuance of the disability retirement
benefits hereunder. If on the basis of such examination it is found that he no
longer has a total and permanent disability as defined in subsection (a) of this
Section 4.2, his disability retirement benefits hereunder shall cease.

        Section 4.03. Vesting of Accrued Benefit.

            (a)     A Participant who qualifies on his Termination Date for
normal, disability or early retirement under clause (a), (b) or (c),
respectively, of Section 4.1 hereof shall be one hundred percent (100%) vested
in his Accrued Benefit.

            (b)     A Participant who qualifies on his Termination Date for
deferred vested retirement under clause (d) of Section 4.1 hereof shall be
vested in his Accrued Benefit in accordance with the following schedule:

YEARS OF SERVICE VESTED PERCENTAGE
OF ACCRUED BENEFIT
Less than 5 0% 5 50% 6 60% 7 70% 8 80% 9 90% 10 100%

            (c)     Notwithstanding subsections (a) and (b) of this Section 4.3
or any other provision herein to the contrary, one hundred percent (100%) of the
entire amount of a Participant’s Accrued Benefit shall be forfeited if the
Administrator determines, in its sole discretion, as of or subsequent to the
Participant’s Termination Date that either or both of the following events shall
have occurred:

          (i)     The Participant engaged in misconduct with respect to his
employment with the Employers which shall include, but not be limited to by way
of enumeration, theft, embezzlement, dishonesty, fraud, malfeasance,
misappropriation, divulging trade secrets or confidential business information,
conspiracy against any Employer, refusal of a work assignment by his Employer or
assisting a competitor of any Employer; and/or


9

--------------------------------------------------------------------------------

          (ii)     During the one (1) year period immediately following the
Participant’s Termination Date, the Participant takes employment with, becomes a
consultant to or otherwise engages in a business competitive with any business
of any Employer within Wisconsin, any state contiguous thereto or any other
state in which such Employer does business.


        Section 4.04. Surviving Spouse Pre-Retirement Death Benefit. In the
event a Participant dies both while employed by the Employers and on or after
his completion of five (5) Years of Service, the Participant’s surviving Spouse,
if any, shall be entitled to receive death benefits hereunder as provided in
Section 5.4 hereof.











10

--------------------------------------------------------------------------------

ARTICLE V. INCOME PLAN BENEFIT AMOUNT AND PAYMENT

        Section 5.01. Calculation of Accrued Benefit. The Accrued Benefit of any
Participant upon terminating employment with the Employers shall be a monthly
benefit equal to the amount calculated as follows:

            (a)     fifty percent (50%) of his Average Monthly Earnings as of
his Termination Date,

minus

            (b)     fifty percent (50%) of his Social Security Benefit,

times

            (c)     a fraction, the numerator of which shall be the
Participant’s total number of Years of Service as of his Termination Date or
thirty (30), whichever is less, and the denominator of which shall be thirty
(30),

minus

            (d)     any applicable Other Benefits.

        Section 5.02. Payment to Participants.

            (a)     The vested portion (as determined under Section 4.3 hereof)
of a Participant’s Accrued Benefit calculated under Section 5.1 hereof shall be
payable monthly, commencing with the month next following the later of (i) the
month during which the Participant’s Termination Date occurs or (ii) the date
specified by the Participant in a written application for commencement of his
benefit payments, which date must be subsequent to the month in which such
application is received by the Administrator and, except in the case of
disability retirement under Section 4.1(b) hereof, the month in which he attains
age sixty (60); provided, however, that benefit payments may not be deferred
beyond the month next following the month in which the later of the
Participant’s Termination Date or sixty-fifth (65th) birthday occurs. Subject to
Section 5.3 hereof, the vested portion of a Participant’s Accrued Benefit shall
be payable for the Participant’s life only and shall end with the last payment
made prior to his death.

            (b)     Any benefit payments to a Participant and his surviving
Spouse or other beneficiary in a form other than that provided in subsection (a)
of this Section 5.2 shall be adjusted so that their value is the Actuarial
Equivalent to the value of the Participant’s vested Accrued Benefit, assuming it
is paid monthly in the form provided in such subsection (a), commencing with the
month next following the later of his sixty-fifth (65th) birthday or Termination
Date. Any benefits actually commencing prior to age sixty-five (65) shall be
reduced to reflect the number of months by which the benefit payment
commencement date precedes such post-age sixty-five (65) month, with such
reduction being four-tenths of one percent (0.4%) for each month of the early
commencement period, subject in the case of a disability retirement under
Section 4.1(b) hereof, a maximum aggregate reduction of twenty-four percent
(24%).

11

--------------------------------------------------------------------------------

        Section 5.03. Optional Methods of Payment.

            (a)     Prior to the commencement of his benefit payments hereunder
and pursuant to procedures established by the Administrator, the Participant
may, subject to Section 5.2(b) hereof and subsection (d) of this Section 5.3,
elect either of the following applicable optional methods of payment of the
vested portion of his Accrued Benefit under Sections 4.3 and 5.1 hereof:

          (i)     If a Participant has a Spouse on the date that his benefit
payments commence, the Participant may receive payment in the form of a Fifty
Percent (50%) Joint and Survivor Annuity which shall provide a reduced payment
to the Participant for his lifetime and, upon the Participant’s death, a
lifetime monthly benefit to his Spouse, if surviving at the time of
Participant’s death, in an amount equal to fifty percent (50%) of the reduced
monthly benefit which had been payable to the Participant. The last payment of
the Fifty Percent (50%) Joint and Survivor Annuity shall be made as of the first
day of the month in which the death of both the Participant and his Spouse has
occurred.


          (ii)     A Participant, whether or not he has a Spouse on the date
that his benefit payments commence, may receive payment in the form of an One
Hundred Twenty (120) Month Sum Certain Annuity which provides a reduced benefit
payable during the Participant’s life with the provision that, in the event of
his death within a period of ten (10) years after his benefit payment
commencement date, such benefits shall continue to such beneficiary(ies) as the
Participant shall have designated in writing at the time of his election, for
the remainder of the ten (10) year period. If no designated beneficiary survives
the Participant, a single sum payment which is the Actuarial Equivalent of the
remaining payments shall be made to the estate of the last to survive of the
Participant or his beneficiary. In the event all designated beneficiaries die
prior to the month for which benefits hereunder commence, then the Participant’s
election of this optional annuity form shall not be effective.


            (b)     A Participant must file his written election of an optional
form of benefit payment and a designation of his beneficiary(ies), if any, under
subsection (a) of this Section 5.3 with the Administrator within ninety (90)
days prior to the date on which his benefits commence. A Participant’s election
of an optional form of benefit payment and his beneficiary designation
thereunder may not be changed after benefit payments have commenced except that
a Participant’s designation of a beneficiary(ies) under the One Hundred Twenty
(120) Month Sum Certain Annuity may be changed at any time prior to the
Participant’s death or prior to the end of the ten (10) year period of benefit
payment, whichever is earlier.

12

--------------------------------------------------------------------------------

            (c)     In the event that a Participant to whom payment of benefits
hereunder has commenced is reemployed as a regular, full time employee by an
Employer, benefit payments hereunder shall be suspended. Such suspension shall
be effective with the first payment due after the date on which the Participant
is reemployed as a regular, full time employee by an Employer and shall continue
until the first day of the month next following the date on which such
employment with the Employers again terminates. As of the first day of the month
next following the month in which the suspension ends, the annuity payments in
the amount and form which the Participant had been receiving shall recommence.
Any additional benefits to which the Participant may become entitled as a result
of his reemployment shall be payable at such time and in such form as may be
determined under other provisions of the Income Plan, with the recommenced
benefit payments being treated as Other Benefits of the Participant. The
determination of whether a rehired person is reemployed in a regular, full time
capacity shall be made by the Administrator.

            (d)     Upon termination of a Participant’s employment for any
reason other than normal, disability or early retirement or death, the
Administrator may elect, at its sole discretion, to distribute the Actuarial
Equivalent present value of the Participant’s entire vested Accrued Benefit to
such Participant in a lump sum. Notwithstanding any provisions to the contrary
contained herein, if a Participant who receives a lump sum distribution pursuant
to this subsection (d) is subsequently rehired by an Employer, the amount of any
benefit he shall become entitled to receive under the Income Plan as a result of
his reemployment shall be offset by the amount which is the Actuarial Equivalent
of such lump sum distribution as if such amount were Other Benefits of the
Participant.

        Section 5.04. Pre-Retirement Death Benefit.

            (a)     Subject to subsection (b) of this Section 5.4, in the event
a Participant’s surviving Spouse, if any, is eligible for pre-retirement death
benefits pursuant to Section 4.04 hereof, such Spouse shall be entitled to
receive fifty percent (50%) of the monthly Joint and Survivor Annuity,
determined in accordance with Sections 4.3, 5.1 and 5.3(a)(i), that the
Participant would have been entitled to receive had he terminated employment
with the Employers on the day before his death.

            (b)     Payment of benefits to a surviving Spouse shall commence the
month next following what would have been the Participant’s sixtieth (60th)
birthday or the Participant’s date of death, whichever is later, and the amount
of such payments shall be reduced by four-tenths of one percent (0.4%) for each
month payments are made prior to the month next following what would have been
the Participant’s sixty-fifth (65th) birthday, except that such reduction shall
not be made if the surviving Spouse defers receipt of benefit payments until
such post-age sixty-five (65) month.

13

--------------------------------------------------------------------------------

ARTICLE VI. FUNDING OF BENEFITS

        Section 6.01. Source of Benefit Payment.

            (a)     Except as otherwise provided in subsection (c) of this
Section 6.1, no funds or other assets of the Company or the other Employers
shall be segregated and attributable to any benefit payments to be made at a
later time as hereinabove provided, but rather benefit payments under the Income
Plan shall be made from the general assets of the Company at the time any such
payment becomes due and payable. Benefit payments under the Income Plan are to
be taken as deductions for income tax purposes in the Company’s fiscal year that
they are actually made. No Participant or his Spouse or beneficiary (surviving
or otherwise), if any, shall have any proprietary rights of any nature
whatsoever with respect to any benefit payments, unless and until such time a
benefit payment, and then only as to the amount of such payment, is made to such
Participant or the surviving Spouse or beneficiaries thereof, as the case may
be.

            (b)     The dollar amount of benefits that the Income Plan is
obligated to pay to Participants pursuant to the provisions contained herein
will be recorded as part of the Company’s standard accounting procedures.

            (c)     In the event that there is a change of control or potential
change of control (as defined in the Trust document) of the Company, the Company
will fund the Trust in accordance with the provisions of the Trust document to
assure that obligations owed to Participants hereunder as of the date of said
change shall be met; provided, however, that all monies deposited in the Trust
shall remain subject to the claims of the Company’s general creditors.







14

--------------------------------------------------------------------------------

ARTICLE VII. OTHER PROVISIONS

        Section 7.01. Administration of the Income Plan. The Income Plan shall
be administered by the Administrator who shall have all such powers that may be
necessary to carry out the provisions of the Income Plan in the absence of any
action by the Board, including without limitation, the power to delegate
administrative matters to other persons, to amend, construe and interpret the
Income Plan, to adopt and revise rules, regulations and forms relating to and
consistent with the Income Plan’s terms and to make any other determinations
which it deems necessary or advisable for the implementation and administration
of the Income Plan; provided, however, that the right and power to amend the
Income Plan’s Accrued Benefit calculation formula and vesting requirements
and/or to terminate the Income Plan are reserved exclusively to the Board.
Subject to the foregoing, all decisions and determinations by the Administrator
shall be final, binding and conclusive as to all parties, including without
limitation any Employer, any Participant, any Spouse or other beneficiary of a
Participant, all other Executives and employees of the Employers and all other
persons.

        Section 7.02. Non-Alienation of Payments. Any benefits payable under the
Income Plan shall not be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment, garnishment or encumbrance of any kind, by will,
or by inter vivos instrument. Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any such benefit payment, whether currently or
thereafter payable, shall not be recognized by the Administrator or any
Employer. Any benefit payment due hereunder shall not in any manner be liable
for or subject to the debts or liabilities of any Participant or the surviving
Spouse or beneficiary thereof, as the case may be. If any such Participant,
surviving Spouse or beneficiary shall attempt to alienate, sell, transfer,
assign, pledge or otherwise encumber any benefit payments to be made to that
person under the Income Plan or any part thereof, or if by reason of such
person’s bankruptcy or other event happening at any time, such payments would
devolve upon anyone else or would not be enjoyed by such person, then the
Administrator, in its sole discretion, may terminate such person’s interest in
any such benefit payment, and hold or apply it to or for the benefit of that
person, the Spouse, children, or other dependents thereof, or any of them, in
such manner as the Administrator may deem proper.

        Section 7.03. Incompetency. Every person receiving or claiming benefit
payments under the Income Plan shall be conclusively presumed to be mentally
competent and age of majority until the date on which the Administrator receives
a written notice, in a form and manner acceptable to the Administrator, that
such person is incompetent and/or a minor and that a guardian, conservator, or
other person legally vested with the care of his estate has been appointed. In
the event a guardian or conservator of the estate of any person receiving or
claiming benefit payments under this Income Plan shall be appointed by a court
of competent jurisdiction, payments may be made to such guardian or conservator;
provided that proper proof of appointment and continuing qualification is
furnished in a form and manner acceptable to the Administrator. Any such payment
so made shall be a complete discharge of any liability therefor.

15

--------------------------------------------------------------------------------

        Section 7.04. Limitation of Rights Against the Employers. Participation
in the Income Plan, or any modifications thereof, or the payments of any
benefits hereunder, shall not be construed as giving to any Participant any
right to be retained in the service of any Employer, limiting in any way the
right of any Employer to terminate such Participant’s employment at any time,
evidencing any agreement or understanding express or implied, that any Employer
will employ such Participant in any particular position or at any particular
rate of compensation and/or guaranteeing such Participant any right to receive
any other form or amount of remuneration from any Employer.

        Section 7.05. Liability. Neither the Employers nor any shareholder,
director, officer or other employee of any Employer or the Administrator or any
other person shall be jointly or severally liable for any act or failure to act
hereunder, except for gross negligence or fraud.

        Section 7.06. Amendment or Termination of the Income Plan. The Company,
by action of the Board or the Administrator, as applicable, reserves the right
to amend, modify, terminate or discontinue the Income Plan at any time; and such
action shall be final, binding and conclusive as to all parties, including any
Participant hereunder, any surviving Spouse or beneficiary thereof and all other
Executives, employees and persons; provided, however, that any such action by
the Board or the Administrator, as applicable, to terminate or discontinue the
Income Plan or to change the monthly payment amount or the time and manner of
payment thereof as then provided in the Income Plan shall not be effective and
operative unless and until written consent thereto is obtained from each
Participant affected by such action or, if any such Participant is not then
living, from the surviving Spouse or beneficiary thereof, as the case may be.









16